Citation Nr: 0528027	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  03-02 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
service-connected spondylolisthesis of L5-S1.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to April 
1985.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 decision by the RO in Togus, Maine, 
which confirmed and continued a 20 percent disability rating 
for a low back disability.  

In June 2003, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is in the record.  

In January 2004, the Board remanded for further development.

In a June 2005 rating decision, VA's Appeals Management 
Center increased the rating for the back disability to 40 
percent, effective June 18, 2001.


FINDINGS OF FACT

Spondylolisthesis of L5-S1 is manifested by pain throughout 
the ranges of back motion, but without neurologic impairment 
or ankylosis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent rating 
for the service-connected spondylolisthesis of L5-S1 are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 
(2002, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

The VCAA and its implementing regulations, as amended, 
provide that upon the submission of a substantially complete 
application for benefits, VA will notify a claimant of the 
information and evidence needed to substantiate a claim, and 
of what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  As part of this duty, VA will 
advise claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b).  The VCAA and implementing 
regulations also define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The December 2002 statement of the case, the June 2005 
supplemental statement of the case and September 2001, 
January 2004, and February 2005 letters from the RO, gave the 
veteran notice of the evidence necessary to substantiate his 
claim.  

The evidence development letters dated in September 2001, 
January 2004, and February 2005, also advised the veteran of 
what evidence he was responsible for providing and what 
evidence VA would undertake to obtain.  The January 2004 
letter told the veteran to submit any evidence in his 
possession that pertained to the claim.  38 C.F.R. 
§ 3.159(b); cf. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (holding that the failure to explicitly tell a 
claimant to submit relevant evidence in the claimant's 
possession was generally not prejudicial to the claimant).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA should generally provide VCAA notice prior to an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  The Court also noted that 
"there is no nullification or voiding requirement [of RO 
decisions issued prior to VCAA notice] either explicit or 
implicit in this decision."  Id, at 120.  

The Court has since reiterated that delayed notice will not 
ordinarily prejudice a claimant, and even that a sufficient 
remedy for inadequate notice was for VA to take actions that 
ensured that the required notice was ultimately provided 
after the initial adjudication.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he had submitted additional evidence 
substantiating his claim, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  38 U.S.C.A. § 5103A(b), (c).  The veteran has 
also been afforded necessary VA examinations.  38 U.S.C.A. 
§ 5103A(d).

Factual Background

During a February 2002 VA examination, the veteran complained 
of continued low back pain which increased in the evening and 
the morning.  Physical examination revealed a well-developed, 
well-nourished male with a perfectly normal gait.  The 
examiner noted that the veteran had difficulty getting out of 
the chair in the examining room and used his arms to thrust 
himself forward.  The examiner also noted that the veteran 
had difficulty moving on the examination table.  

Examination of the lumbosacral spine revealed no muscle 
spasm, but there was slight loss of the normal lordotic 
curve.  Flexion forward was 0 to 70 degrees actively, with 
pain developing and passively to 90 degrees with pain.  
Extension backward was 0 to 10 degrees actively and passively 
to 20 degrees, with pain developing at 10 degrees.  Lateral 
flexion to the right was 0 to 30 degrees, with pain, and to 
the left was 0 to 30 degrees, with pain both at 30 degrees.  
Rotation was perfectly normal with only slight pain, 0 to 30 
degrees to the right and 0 to 30 degrees to the left.  

Measurements of the lower extremities were identical.  
Goldthwaite sign was slightly positive on the right and left.  
Leg raising was 0 to 80 degrees on the right and 0 to 80 
degrees on the left, with pain developing at 80 degrees.  
Ober sign was negative on the right and left and Ely was 
negative on the right and the left.  He was able to walk on 
the tips of his toes and on his heels.  

Neurologically, the patellar and ankle reflexes were equal 
bilaterally.  There was no weakness of flexion or extension 
of the thighs, knees, ankles or great toes.  There was no 
loss of vibratory sensation and no loss of tactile sensation.  
The diagnosis was Grade II spondylolisthesis, L5 on S1, with 
spine bifida occulta with painful motion and slight 
limitation of extension.  

Private outpatient treatment records dated from May 2003 to 
December 2003 revealed continuing treatment for 
spondylolisthesis of the lumbar spine with degenerative disc 
disease.  

In a statement from the veteran's employer, dated in June 
2003, he indicated that the veteran had missed numerous days 
at work due to back pain.  In a statement dated in June 2003 
from the veteran's wife, she also indicated that the veteran 
had lost many days of work due to increased back pain and 
stated that their family was struggling financially because 
it was difficult for her husband to work.  

Private magnetic resonance imaging (MRI) testing, performed 
in June 2003 showed lumbar spondylosis at L4-5 and L5-S1 and 
grade 1 anterolisthesis of L5 on S1 with associated bulging 
disc and bilateral foraminal narrowing.    

During a February 2005 VA examination, the veteran's main 
complaint consisted of intermittent back pain.  On 
examination his gait was normal.  Visual inspection of his 
spine revealed no abnormalities of contour and no visualized 
muscle spasm was noted.  There was no evidence of any muscle 
wasting.  He had some palpable tenderness over the spinous 
processes and paravertebral muscles of the lower back.  He 
did not exhibit any guarding.  Range of motion of the lumbar 
spine was as follows: flexion 0 to 70 degrees, with pain; 
extension was full from 0 to 30 degrees with pain throughout 
the entire movement; lateral flexion was 0 to 20 degrees on 
the right and 0 to 20 degrees on the left with pain 
throughout the entire movement; right and left rotation was 
full with no complaints of pain.  

Upon neurologic examination, the patellar reflex was +2 
bilaterally and ankle reflex was slightly diminished at 
around +1 bilaterally.  Monofilament test revealed no 
evidence of any decreased sensation.  The veteran displayed 
normal temperature sensation bilaterally.  Heel to toe was 
within normal limits and muscle strength testing in the lower 
extremities was 5/5, bilaterally.  

The lumbar spine did not demonstrate any evidence of weakened 
movement or excessive fatigability.  There was no evidence of 
any muscle spasm on extremes of bending forward.  There was 
no loss of lateral motion of the spine.  There was no 
evidence of any neurological impairment and there was no 
evidence of any paralysis, neuralgia or neuritis.  The 
diagnoses were chronic low back pain, degenerative disc 
disease, and Grade I spondylolisthesis, as evidenced by X-ray 
study from July 1985.  The examiner opined that pain 
exhibited during flare-ups and during repetitive motion could 
significantly limit further functioning in terms of 
approximately 20 to 30 degrees of flexion and 20 to 30 
degrees of extension.  

An X-ray study was completed in conjunction with the 
examination.  The results revealed Grade II spondylolisthesis 
of L5 forward on S1 with degenerative disc disease at the L4-
5 level.



II.  Laws and Regulations
 
Disability evaluations are determined by application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A.§ 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
An evaluation of the level of disability present also 
includes consideration of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
symptoms on the functional abilities.  38 C.F.R. § 4.10. 

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7 (2005).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2005), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, or incoordination.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995)

As discussed below, VA altered the criteria for rating back 
disabilities twice during the course of this appeal.

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 
1 Vet. App. 308 (1991), that the version most favorable to 
the claimant be applied when there has been a change in 
rating criteria has been overruled to the extent that it 
conflicts with authority established by the Supreme Court and 
United States Court of Appeals for the Federal Circuit); see 
also VAOPGCPREC 7-2003.

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods. 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Bernklau v. Principi, 291 F.3d 795, 
804 (Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 1377, 1385 
(Fed. Cir. 2002).

The Court has held that the law "precludes an effective date 
earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation."  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, the Board 
has the duty to adjudicate the appellant's claim under the 
old regulation for any period prior to the effective date of 
the new diagnostic codes, as well as under the new diagnostic 
code for the period beginning on the effective date of the 
new provisions.

A liberalizing law will generally be held to have no 
retroactive effects.  VAOPGCPREC 7-2003.  Thus if the veteran 
could receive a more favorable result under the new rating 
criteria it would not have a retroactive effect, and could be 
applied from its effective date.

Under the criteria in effect prior to September 23, 2002, a 
10 percent rating was assigned for mild symptoms of 
intervertebral disc syndrome.  A 20 percent rating was 
assigned for moderate intervertebral disc syndrome, with 
recurring attacks.  Severe intervertebral disc syndrome, with 
recurring attacks, with intermittent relief, warranted a 40 
percent evaluation.  A 60 percent rating was warranted for 
symptoms of intervertebral disc syndrome if pronounced and 
resulting in little intermittent relief; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc.  38 C.F.R. § 4.71, Diagnostic Code 
5293 (2002).

Effective September 23, 2002, the provisions of Diagnostic 
Code 5293 were altered so that intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least one week, but less than 2 weeks, during the past 12 
months a 10 percent rating will be assigned.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating is warranted. Incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months warrants a 40 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Prior to September 26, 2003, Diagnostic Code 5292 provided 
that slight limitation of motion in the lumbar spine warrants 
a 10 percent evaluation.  Moderate limitation of motion of 
the lumbar spine warrants a 20 percent rating and a 40 
percent rating is warranted for severe limitation of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).

The words "slight", "moderate," and "severe" are not defined 
in the VA Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  See 38 
C.F.R. § 4.6 (2003).  It should also be noted that use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 
4.2, 4.6 (2003).  

Prior to September 26, 2003, Diagnostic Code 5295 provides a 
maximum disability rating of 40 percent for severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with Osseo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

The veteran cannot be assigned separate ratings under 
Diagnostic Codes 5292 and 5295 for the period prior to 
September 26, 2003.  That is because the criteria for a 40 
percent rating under Diagnostic Code 5295 include marked 
limitation of motion - the same criteria for a 40 percent 
rating under Diagnostic Code 5292.  He cannot be compensated 
twice for the same symptomatology, so one rating is 
appropriate.  38 C.F.R. § 4.14.

The newest rating criteria, effective September 26, 2003, 
provide for rating the veteran's low back disability under 
criteria contained in the General Rating Formula for Diseases 
and Injuries of the Spine as follows:

(For diagnostic codes 5235 to 5243 unless 
5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes): With or 
without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in 
the area of the spine affected by 
residuals of injury or disease.  Under 
the revised criteria a 100 percent 
scheduler evaluation is assigned if there 
is unfavorable ankylosis of the entire 
spine.  A 50 percent rating is assigned 
if there is unfavorable ankylosis of the 
entire thoracolumbar spine.  A 40 percent 
rating is assigned if there is 
unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine.  

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation. The 
normal combined range of motion of the 
cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees. The 
normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2). Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2005).

The September 26, 2003 changes left intact the criteria for 
rating intervertebral disc disease, but renumbered the 
diagnostic code for that disability from 5293 to 5243.

Neurologic disability is evaluated on the basis of nerve 
paralysis, partial paralysis, neuritis or neuralgia in 
proportion to the impairment of motor or sensory function.  
38 C.F.R. §§ 4.120-4.124a (2005)

III.  Analysis

Under the oldest version of applicable rating criteria, the 
veteran is in receipt of the highest schedular rating 
available for limitation of motion or lumbosacral strain.  
Diagnostic Codes 5292, 5295.

A higher evaluation under the old criteria (other than for 
intervertebral disc disease) would require complete bony 
fixation or unfavorable ankylosis under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5286, 5289 (2003).  

The veteran reportedly has pain throughout the range of back 
motion, and thus would be entitled to the highest rating for 
limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  
However, the provisions relating to functional factors are 
not for consideration where, the veteran is in receipt of the 
highest rating based on limitation of motion and a higher 
rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 
80, 84-5 (1997).

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86.).  In this case, 
notwithstanding pain, the veteran retains significant motion 
in the spine, and thus does not have ankylosis.  His ability 
to move the spine belies a finding that he has complete boney 
fixation.






The Board notes that, under the new criteria for evaluated 
disorders of the spine, the only basis for awarding an 
evaluation in excess of 40 percent is if the service-
connected disability is manifested by unfavorable ankylosis 
of the spine.  However, having reviewed the complete record, 
the Board finds that repeated physical examination and 
diagnostic studies have failed to reveal any evidence of 
either favorable or unfavorable ankylosis.  Although the 
February 2005 VA examination revealed evidence of limitation 
of motion in the lumbosacral spine, it appears that physical 
examination, x-rays, and other diagnostic studies have not 
shown evidence of ankylosis of the spine.  Thus, the Board 
concludes that the preponderance of the evidence is against 
assigning an increased schedular evaluation under the general 
criteria for rating disabilities of the spine that became 
effective on September 26, 2003.

The Board has also considered whether an increased rating may 
be available under the alternative criteria for rating 
intervertebral disc syndrome based on incapacitating 
episodes.  However, in Note 1 of that criteria, it is 
explained that an incapacitating episode is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. 

In this case, the Board finds that the veteran's treatment 
records and VA examination are negative for any suggestion 
that a physician has prescribed bed rest as treatment for the 
service-connected back disorder.  In addition, the veteran 
has never reported having been prescribed bed rest due to his 
service-connected disability.  Therefore, the Board finds 
that the preponderance of the evidence is also against 
granting an increased rating based on incapacitating 
episodes.

In light of the aforementioned findings, the Board has 
considered whether an evaluation in excess of 40 percent may 
be available under the old criteria for rating disabilities 
of the spine.  However, as noted above, a 40 percent 
evaluation is the maximum disability rating available under 
DC 5292 and under DC 5295.  

The Board has considered whether a 60 percent evaluation is 
warranted based on the old criteria of DC 5293.  While 
diagnostic studies have demonstrated disc disease, the 
February 2002 and February 2005, VA examinations; and the 
evaluations by a private physician's assistant in June and 
July 2003, have consistently shown no muscle spasm or loss of 
reflexes.   Muscle strength has been full, and no 
radiculopathy was elicited on the examinations (although the 
February 2005 examination contains the veteran's report of 
pain in the thighs).  The veteran has reported numbness, but 
the examinations have found his sensation to be intact.
The most recent examiner specifically found no evidence of 
neuropathy.

Consequently, the Board finds that the preponderance of the 
evidence is against a finding of pronounced intervertebral 
disc disease.  Sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc 
with little intermittent relief have not been shown.

Under the version of DC 5293 that became effective on 
September 23, 2002, a 60 percent evaluation is available if 
there are sufficient incapacitating episodes.  The veteran 
has reported incapacitating episodes, but these are only two 
to three weeks per year, while a 60 percent evaluation 
requires that the incapacitating episodes last six weeks 
during the past 12 months.  Further, there is no evidence 
that the veteran has had any periods of doctor prescribed 
bedrest.  His report of incapacitating episodes, thus, does 
not meet the definition of incapacitating episodes for 
purposes of rating intervertebral disc disease.

Turning to the alternate method for rating intervertebral 
disc disease, the foregoing discussion should make clear that 
the veteran does not meet the criteria for more than a 40 
percent evaluation for the orthopedic component of his 
disability.  While the veteran's subjective complaints have 
been noted, VA and private examiners have not found 
neuropathy, neuritis or nerve paralysis and the most recent 
examination ruled on neurologic impairment.  Thus, an 
additional evaluation for neurologic impairment is not 
warranted.

Under the new General Rating Formula for Diseases and 
Injuries of the Spine, an evaluation in excess of 40 percent 
would require ankylosis of the thoracolumbar spine.  As noted 
above, the veteran does not have ankylosis.  

The newest version of the rating schedule did not change the 
criteria for evaluation of intervertebral disc disease on the 
basis of incapacitating episodes, or alter the criteria for 
rating neurologic disability.  The previous discussion should 
make clear that the veteran does not meet the criteria for a 
higher rating on the basis of incapacitating episodes or for 
a separate evaluation for neurologic impairment.

In exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In such a case the claim will 
be referred to the Director of VA's Compensation and Pension 
Service, or Undersecretary for Benefits, for consideration of 
the extraschedular rating.  38 C.F.R. § 3.321 (2005).  

In this case, the veteran has testified that he has lost 
significant time from work due to his back disability.  His 
former spouse has echoed this testimony.  However, he has 
also testified that he has not had a reduction in income due 
to these absences from work.  The current 40 percent 
evaluation is meant to compensate for average impairment in 
earning capacity.  38 C.F.R. § 4.1 (2005).  Because there has 
not been additional loss of income, the Board does not find 
that the record shows marked interference with employment.  
There have been no periods of recent hospitalization.  Thus, 
the factors needed for referral for an extraschedular rating 
are not present.

Because the evidence is consistent in showing that the 
veteran does not meet most of the rating criteria for an 
increased rating are met, the preponderance of the evidence 
is against the claim.  38 C.F.R. §§ 4.7, 4.21 (2005).  That 
being the case, the doctrine of reasonable doubt is not for 
application and the claim is denied.  38 U.S.C.A. § 5107(a); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

ORDER

Entitlement to an evaluation in excess of 40 percent for 
service-connected spondylolisthesis of L5-S1 is denied.


	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


